Title: From James Madison to Louis-Marie Turreau, 10 February 1806
From: Madison, James
To: Turreau de Garambouville, Louis-Marie


                    
                        No. 3.
                        Sir,
                        Department of State February 10th 1806.
                    
                    I have been duly honored with your letter of the 8th. instt on the subject of an alledged expedition from New-York, in an Armed Vessel belonging to a citizen of the United States, and conveying not only Military Stores, but other Citizens engaged for Military purposes; the whole under the charge of Genl. Miranda, and with a destination contrary to the Neutrality of the United States.
                    It will be sufficient, Sir, to observe to you that a particular Statute exists in the U. States for inforcing the law of Nations in such Cases; and to repeat as I had the honor, two days ago, of stating verbally, that the proceeding complained of was no sooner reported to the Government than instructions were given by the President for immediately investigating the facts, and putting in execution the law against whatever offenders might be within its reac⟨h.⟩ If the representation therefore, which in some of i⟨ts⟩ particulars at least may be suspected of error; shou⟨ld⟩ be found to have required the interposition of the Government the readiness with which it was made will have furnished a fresh proof of its regard fo⟨r⟩ these rules of conduct which the Neutrality of Nations impose on them. I am &a.
                    
                        (Signed) James Madison
                    
                